238 F.2d 77
Angelo SCIRIA, Appellant,v.UNITED STATES of America, Appellee.
No. 12805.
United States Court of Appeals Sixth Circuit.
October 18, 1956.

Joseph L. Newman, Cleveland, Ohio, for appellant.
Summer Canary, Eben H. Cockley, U. S. Attys., Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
In 1940 an order cancelling the appellant's certificate of citizenship was entered in the United States District Court for the Northern District of Ohio after service by publication. A motion filed five years later to vacate that order was overruled by the district court upon the ground that the motion had not been filed within the time provided by Rule 60(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. No appeal was taken either from the original order of denaturalization or from the subsequent order refusing to vacate it. In 1955 the appellant filed a "Complaint to Vacate Order," seeking in an independent action to vacate the fifteen year old denaturalization order. This appeal is from the district court's dismissal of that complaint.


2
Without reaching the question whether the consent of the United States to be sued was a prerequisite to bringing the present action, it is clear that the complaint was properly dismissed by reason of the appellant's laches. No facts explanatory of the fifteen year delay were set out in the complaint or accompanying affidavit. Cf. Klapprott v. United States, 1949, 335 U.S. 601, 69 S.Ct. 384, 93 L.Ed. 266, modified in 1949, 336 U.S. 942, 69 S.Ct. 384, 93 L.Ed. 1099.


3
The order of the district court is affirmed.